DETAILED ACTION
	This final office action is in response to amendments filed on 8/30/21.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al., US Patent Application Publication no. 2018/0080807 [Singh], in view of She et al., US Patent Application Publication no. 2015/0320255 [She]1.
Regarding claim 1, Singh discloses a sensor device for obtaining and analyzing activity data for a host device with which the sensor device is associated, the sensor device comprising:
a sensor configured to detect data activity of the host device, the sensor includes an accelerometer [sensor detects vibrations transmitted through dispenser body to 
a memory storing data for an identified activity of the host device [vibration signatures corresponding to dispensing events are learned and stored for subsequent use in identifying dispensing actions, paragraphs 0111-0112 and 0117-0118]; and
a processor configured to:
format the detected data [vibration data is collected and formatted into event vibration signatures for comparison with stored vibration signatures, paragraphs 0117-0118]. 
compare the formatted detected activity data to the stored identified activity data [detected event vibration signatures are compared with stored dispense even vibration signatures to determine whether a dispense event has occurred, paragraphs 0117-0118]; and 
determine whether the formatted detected activity matches the identified activity [detected vibration signatures are compared with stored dispense event vibration signatures to determine whether a dispense event has occurred, paragraphs 0117-0118],
wherein the determination is accessible to a user via a graphical user interface (GUI) [indications of dispenser use (when detected event signatures match stored dispense event vibration signatures) are transmitted to a remote electronic device, such as a server or mobile phone/tablet to allow a user to monitor dispenser usage on a display of the remote electronic device, paragraphs 0119 and 0156].

Regarding claim 2, Singh further discloses that the host device is a fluid dispenser [paragraph 0090].
Regarding claim 3, Singh further discloses that the sensor further includes at least one selected from a gyroscope, an inertial measurement unit (IMU), a global positioning system (GPS) receiver, a wireless communication device, an optical reader, and a biometric detection device [paragraph 0099].
Regarding claim 4, Singh further discloses that the identified activity for the host device includes dispensing a fluid [paragraphs 0111-0112 and 0117-0118].
Regarding claims 5 and 6, Singh further discloses that the sensor further comprises a wireless communication module [Bluetooth transmitter, paragraphs 0119 and 0121].

Regarding claim 11, Singh further discloses that the sensor comprises a power supply [solar panel or battery, paragraph 0101].
Regarding claim 12, Singh does not disclose that the sensor device is coupled to a power supply of the host device.  Examiner takes official notice that sensor accessories or add-on sensing devices conventionally included functionality to receive power from host devices before the effective filing date of the claimed invention.  Accordingly, it would have been obvious to one of ordinary skill in the art to modify the Singh and She sensor device to received power from a host device in order to increase time between sensory device battery changes or to reduce costs by eliminating the need for on-board power circuitry in the sensor device.
Regarding claim 13, Singh further discloses that the processor comprises a microcontroller [paragraphs 0109 and 0139].
Regarding claim 14, Singh further discloses that the processor is further configured to access a plurality of identified activities, each of the plurality of identified activities being associated with one of a plurality of types of host devices [a library of signatures may be used to associate particular signatures with known types of dispensers, paragraphs 0130-0131].
Regarding claim 15, Singh further discloses that the memory is further configured to associate the host device with a selected one of the plurality of types of host devices 
Regarding claim 20, Singh further discloses a method for automatically determining when a host device dispenses a fluid, the method comprising: 
attaching a sensor device to the host device, the sensor being configured to monitor host device activity [a retrofit dispenser monitor including a sensor is attached to a dispenser, paragraphs 0094 and 0098];
monitoring the host device activity via an accelerometer [sensor detects vibrations transmitted through dispenser body to determine if a dispensing action has occurred, paragraphs 0098 and 0104.  The sensor may be an accelerometer, paragraph 0099]; 
causing the host device to dispense a fluid while the sensor is monitoring host device activity [vibration signatures are detected when a dispensing event occurs, paragraphs 0111-0113 and 0117-0118]; 
storing a record of the monitoring of the host device activity while the device dispenses a fluid [vibration signatures are detected and stored when a dispensing event occurs, paragraphs 0111-0113 and 0117-0118];
formatting the record of the monitoring [vibration data is collected and formatted into event vibration signatures for comparison with stored vibration signatures, paragraphs 0117-0118]; 
applying a filter to the sensor device so as to cause the sensor to provide notification when the host device is determined from monitoring to have dispensed a fluid [indications of a dispensing event occurring are transmitted when the detected 
displaying via a GUI to a user the determination from the monitoring [indications of dispenser use (when detected event signatures match stored dispense event vibration signatures) are transmitted to a remote electronic device, such as a server or mobile phone/tablet to allow a user to monitor dispenser usage on a display of the remote electronic device, paragraphs 0119 and 0156].
Regarding claim 21, Singh further discloses that the sensor determines the host device to have dispensed a fluid includes comparing the stored record of the monitoring of the host device activity while the device dispenses a fluid to a monitored record of host device activity [indications of a dispensing event occurring are transmitted when the detected vibration signature matches a learned vibration signature that indicates a dispensing event, paragraphs 0111-0113 and 0117-0118].
Regarding claim 22, Singh further discloses comparing the monitored host device activity to a plurality of monitoring records, each of the plurality of monitoring records corresponding to one of a plurality of types of host devices; and identifying a host device associated with the monitored host device activity from the plurality of types of host devices [a library of signatures may be used to associate particular signatures with known types of dispensers, paragraphs 0130-0131].
Regarding claim 23, Singh further discloses that identifying a host device associated with the monitored host device activity from the plurality of types of host devices includes comparing the stored record of the monitoring of the host device activity while the device dispenses a fluid to each of the plurality of monitoring records .

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL B YANCHUS III/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        December 1, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Singh was cited in the previous office action.